DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VII in the reply filed on 7/18/22 is acknowledged.  Additionally, the species of FP/MM peptide which is SEQ ID NO:79, wherein the first protease cleavage site is for urokinase-type plasminogen activator (uPA) protease (SEQ ID NO:13), and the second protease cleavage site is for matrix metalloproteinase-9 (MMP-9) protease (SEQ ID NO:14) (these protease cleavage sites reading on SEQ ID NO:40-46) are elected. Claims requiring a polypeptide according to Formula (III) have been cancelled. The restriction requirement is made final.
	Claims 66-68, 73, 75, 76, 78-81, 83-86, 89-90 and 98-116 are under examination as drawn to the elected species.
	
Alternative Names
CD137 is also commonly known as TNFRSF9 and 4-1BB.

Sequence Text File Requirements
In paragraph [0002] of the specification, the size of the Sequence Listing must be specified in “bytes” rather than kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a). Also, the date recorded should be January 29, 2019, instead of the 31st.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Masked Activatable CD137 Antibody

The disclosure is objected to because of the following informalities: in paragraph [1096], line 5, “bocks” should be “blocks”.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 66-68, 73, 75, 76, 78-81, 83-86, 89, and 98-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 14, 16-28, 38, 41, 98-114, 120-123 of copending Application No. 16/265,851 (‘851, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘851 is drawn to a library expressing the activatable antibody of instant claim 66, including wherein the MM inhibits binding of the activatable antibody to human CD137 when the CM is not cleaved (see ‘851 claims 1, 38, 41 120 and 122, for example). The instant activatable antibody is obvious over of the library expressing it and method of producing said activatable antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-68, 73, 75, 76, 78-81, 83-86, 90 and 98-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to an activatable antibody comprising a first polypeptide comprising from N- to C-terminus a masking moiety (MM), cleavable moiety (CM) and target binding moiety (TBM), wherein the MM inhibits binding of the activatable antibody comprising a variable heavy (VH) and variable light (VL) chain region that bind human CD137 when the CM is not cleaved (claim 66). Dependent claims specify the sequence of or comprised by the VH and VL, of the MM and linkers C-terminal to the first cleavage site (L1) and to a second cleavage site (L2), as well as the sequence of the FP-CM, which is the combined MM connected to a first CM, which is linked by a short GlySer-containing linker to a second CM followed by a GSGGS linker (each of SEQ ID NO:40-46; see [0160]). Suitable linkers are described [0157], with examples including glycine polymers (G)n or glycine-serine polymers (GS)n, e.g., SEQ ID NO:17-25, see claims 80 and 86), or glycine- or serine-alanine-polymers.  Disclosed L1 linkers are 4-5 amino acids long and L2 are 4 amino acids long (SEQ ID NO:17-25). There is no structure or size limit for the linker in most claims. Nevertheless, as illustrated in Figs. 1-2, the linkers must be sufficiently flexible and allow the masking and cleavage moieties to be a configuration that actually permits masking of the CD137-binding site(s) and exposure of the CMs to the proteases which can cleave them. 
While claim 1 allows for the MM to have the sequence of Formula (i):XmCXnCZo, where m= 2-10, n= 3-10 and o= 1-10, all specified MMs of the instant application have n=6 and o=2 (SEQ ID NO:25-46 and 79-84). The specification discloses an anti-CLTA activatable antibody and an anti-CD137 activatable antibody.  Once antigen-binding VH+VL were identified, they were used to screen for masking peptides, which were then also used to screen for CM. It is stated, “in contrast to the random peptide libraries commonly used, a pair of cysteine residues was introduced into fixed positions in the peptide libraries, to ensure that the display peptide had constrained conformations.  It was observed that the constrained peptide s tend to exhibit increased binding affinity and specificity…” ([0257]-[0258], quote from section 3) of [0258]).  The masking peptides (Formula (I)) were enriched through rounds of sorting, producing four groups shown in Table 4, and four derivatives without a potential glycosylation site (Table 5), all of which follow the m=11, n=6, o=2. Claim 75 meets the description requirement for masking peptides. The MM are particular to the anti-CD137 antibody in that the screening selected for those MM which could sterically inhibit binding to the CD137-binding portion of the activatable antibody. After the Zo, the first cleavage site (for urokinase-type plasminogen activator, uPA) followed by a G4S linker followed by a second cleavage site (for MMP) followed by a SGGS linker was used (Tables 4 and 5). These specific MM and CM+linker sequences meet the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass MM wherein the n, m and o lengths as well as linker lengths and contents are different from those shown.  These do not meet the written description provision of 35 USC 112(a).  While the skilled artisan could readily envision a variety of CD137-binding forms, including the scFv and Fab used in the working examples, this is not the case for the MM, CM and linkers. The specification points to the importance of constrained conformation for the MM dictated by the cysteine residues therein. It was well known that three-dimensional protein structure controls which amino acids are exposed for interaction with other proteins, how amino acids within the protein interact intra- and intermolecularly, and for stability of the protein.  For example, Zhou et al. (Mol. Omics, 15:280-295, 2019) discuss active peptides in natural, larger protein contexts, which is different than the instant claimed polypeptide because the instant activatable antibody has no natural protein context.  Also discussed are peptide-mediated interactions (PMIs) in which a short peptide segment of one protein binds to a domain of another, e.g., like the short protease cleavage site of the instant invention. Past studies are described in which it was shown that the context of the binding peptide, that is the neighboring amino acids, is important in determining binding specificity and affinity (p. 281, col. 2, second paragraph). Zhou et al. found that for flexible peptides, “context is therefore essential for conformational constraint of the intermolecular recognition and interaction involved in these systems.” (p. 288, col. 1, end of first paragraph). Using, peptides which bind SH3 domains (PPII) as a specific example, it was found that in their natural protein context, the polypeptide context enhances stability and improves peptide selectivity for cognate over noncognate binding partners (p. 293, col. 2, first paragraph). In a broader view, this shows that in a larger polypeptide, the sequence and context of the peptide(s) therein comprising the activity, e.g., masking or cleavage, is likely to be important for the maintenance of that required activity.  This is also shown in the analysis of linkers by, for example, Chichili et al. (Prot. Sci. 22:153-167, 2013), which discusses that linker length and context both matter. It is noted (end of p. 153) that “[F]lexible Gly-rich regions have been observed as natural linkers in proteins, generating loops that connect domains in multidomain proteins.”  Studies varying linker content and length of flexible Gly linkers have shown “Thus, it is important that the length and amino acid composition of a potential linker is optimized in order to preserve the biological activity of the individual proteins in the fused complex. ¶ The loop length created by the linker can have a profound effect on the action of the linker in the fused complex.” (p. 155, col. 1, end of first paragraph and beginning of second).  The section entitled “Linker selection criteria” (p. 163, start of col. 2), begins by saying, “The selection of a linker sequence and length is dependent on the construction of functional chimeric proteins, and therefore, the optimal linker length will vary on a case by case basis.”  This also supports the inability to readily envision variants encompassed by the claims that are sufficiently diverse to support the claimed genus. Note that while claims 114 and 115 recite both specific MM and CM sequences, there is no linker
	Additionally, claims 90 and 107 only list the VL HVRs VL and VH HVRs, respectively. Claims 106 recites on the VL and 108 only the VH.  There is no limitation in the claims about the structure of the other variable domain (VH or VL, depending) making up the CD137-binding site.  Independent claim 66, from which these claims depend, requires the activatable antibody binds to human CD137 via the VH and VL when the CM is cleaved.  Both a VH and VL are necessary, however, possession of only a VL or VH does not provide description of all the VH or VL, respectively, which can interact therewith to form a CD137-binding domain. The inventors at most showed only those known to them, i.e., when the VL HVR-L1-3 are SEQ ID NO:68-70, then the VH HVR-H1-3 are SEQ ID NO:65-67, respectively, and vice versa.  Andria et al. (J. Immunol. 144(7):2613-2619, 1990) examined the variable region of antibodies binding the same decapeptide and found “These analyses revealed that a wide range of different V regions are capable of binding with the same decapeptide epitope, and that these antibody sequence differences generally coincided with different binding fine specificities.” (Abstract)  Andria et al. also note (p. 2617 col. 1, second paragraph), “Diversity between antibodies produced against a single epitope was predicted by Wu and Kabat (35) when they wrote ". . . it should be borne in mind that the contour of an antibody site having a given specificity or binding affinity for a given determinant could conceivably be formed by several kinds of patterns of amino acid sequence." The diversity of decapeptide-specific antibodies confirms their prediction, and it reveals a redundancy in the potential of the immune system to respond against Ag.”  This supports the huge potential genus of VH and VL encompassed by the claims. The skilled artisan could not readily envision those variable regions which would more likely than not form a CD137-binding domain with the single recited variable region that are representative of the genus. Neither the prior art nor the specification supports the reasonable expectation of successfully making a functional antibody or antigen-binding fragment thereof under these circumstances. Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph). In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” The claims are not enabled for mixing and matching HVRs from different VH or VL regions or a VH from one antibody with a VL from a different antibody. 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” The species presented in the specification are very narrow and highly related as discussed above. The location of the cysteines in the MM are invariant as is the number and, for linkers, also the type of amino acids present. There are no human CD137-binding antibodies comprising a VH with the HVRs of the VH of SEQ ID NO:49 without also a VL with at HVRs of the VL of SEQ ID NO:50, nor a structural correlation to function that would allow the skilled artisan to readily identify a complementary VL or VH that could complete formation of the antigen-binding domain on the basis of structure alone. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed MM and CM-containing portion of the first polypeptide or CD137-binding domain that does not comprise the HVRs of both the VH/VL of SEQ ID NO:49 and 50 (i.e., SEQ ID NO:65-70), and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112(a) is severable from its enablement provision (see page 1115).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 66-68, 76, 78, 79-81, 83, 85, 86, 90, 98-100 and 105-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009025846 A2 (cited in the IDS filed 4/5/21) in view of US Patent 11,242,395 B2.
The applied reference, US Patent 11,242,395, has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

WO 2009025846 A2 discloses (e.g., [0031]) activatable binding polypeptides (ABPs), comprising a target binding moiety (TBM), a masking moiety (MM) and a cleavable moiety (CM), wherein the MM interferes with binding of the ABP to the target when the CM is uncleaved. The MM followed by the CM may be N-terminal to the binding region, including to the VH or VL separately or as an scFv, and may themselves be linked by a peptide ([0032], [0033] and [0136]-[0137]; (MM)-(CM)-(TBM)). The linker may be a glycine polymer or a glycerin-serine polymer, such as GGSG ([0143], SEQ ID NO:3). The CM may be a substrate for one of a number of proteases including MMP9 or -2. The CM exploits an elevated level at the target of the protease that cleaves the CM ([0127]). There may be more than one CM ([00129]). As exemplified in Table 3, the MMP2 substrate, PLGLAG, is flanked by linker GGSG on both sides. MM are shown in Table 10 and include, for example the sequence X2X2CX7CX2X2 (SEQ ID NO:36 (Table 10)), wherein the number represents the number of amino acids, and one or more linkers (e.g., GGSG). Treatment of cancer can be the reduction in tumor size or in number of cancer cells ([0268]). Working examples wherein the TBM binds VCAM or CTLA-4 are shown the Examples. WO 2009/025846 does not teach wherein the TBM binds CD137.
US 11,242,395 teaches antibodies that bind human CD137. It is reported that CD137 agonist antibodies have been shown to be prophylactically and therapeutically beneficial, and monotherapy in mouse tumor models has resulted in durable antitumor protective T cell memory responses (col. 1, lines 56-67).  The antibody may have the VH of SEQ ID NO: 71 and the VL of SEQ ID NO:72 (col. 4, lines 57-61). It may be, for example, a Fab, F(ab’)2 or scFv (claims 21 and 27).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant application to have substituted in the TBM of the ABP of WO 2009/025846 the human CD137-binding antibody taught by US 11,242,395 having the VH/VL of SEQ ID NO:71/72 because both references teach the use for treatment of cancer with the products. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  SEQ ID NO:71 and 72 are identical to instant SEQ ID NO:49 and 50, respectively.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claim(s) 66-68, 73, 76, 78-86, 98-103 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desnoyers et al. (Sci. Transl. Med. 5(207):e144, 10 pages, 16 Oct. 2013) in view of WO 2009025846 A2 (cited in the IDS filed 4/5/21) and Chester et al. (Blood, 13(1):49-57, 4 Jan. 2018).
	Desnoyers et al. teaches an activatable anti-EGFR “Probody” antibody comprising a masking sequence (X5CX4CX8, wherein the number is the number of amino acids) linked to a cleavable protease substrate site, followed by a GSSG linker (p. 2, col. 2, middle of last paragraph).  As described (p. 2, col. 2, second paragraph), “The 21–amino acid masking peptide is biosynthetically fused to the N terminus of the light chain through a 26–amino acid linker carrying the 8-residue protease-cleavable substrate linker, flanked by flexible Gly-Ser–rich peptide linkers.” The CM is cleavable by matriptase and uPA (p. 2/10, col. 1, last paragraph). It is discussed that not only tumors but also regular skin expresses relatively high levels of EGFR, causing dose-limiting skin toxicity for anti-EGFR antibody treatment. This may lead to the necessity of decreasing dosage or stopping the treatment (p. 1/10, first two sentences of paragraph bridging cols. 1-2).
A solution to the problem of target-mediated toxicity of antibodies has been proposed, based on the transformation of an antibody into an antibody-based prodrug that remains inert in healthy tissues and systemic circulation, but is activated locally at the site of disease (19). This approach was demonstrated for a potential diagnostic agent, termed a “proantibody,”directed to the widely expressed endothelial antigen VCAM (vascular cell adhesion molecule). This proantibody consists of a masked scFv antibody fragment linked via a substrate peptide that is activated by matrix metalloproteinases (MMPs) to an antibody …. (p. 1/10, last paragraph)

The anti-EGFR activatable construct was able to suppress tumor growth in vivo in a mouse xenograft tumor model (e.g. Fig. 4) and was considered a prototype for an antibody targeting a tumor antigen that is also widely expressed in healthy tissue (p. 2/10, col. 1, start of second paragraph). The anti-EGFR probody was shown to have reduced skin toxicity in nonhuman primates compared to the anti-EGFR antibody (e.g., Table 1). As the Discussion begins (p. 5/5, last paragraph), “Our results demonstrate that a therapeutic antibody with known ontarget toxicity can be reengineered as a Probody retaining potent in vivo efficacy, but with greatly reduced side effects.” Desnoyers et al. does not teach wherein the activatable antibody binds cd137/4-1BB or has the MM set forth in instant claim 66: wherein the MM comprises an amino acid sequence according to Formula (I): XmCXnCZo (SEQ ID NO: 1), wherein m is from 2-10, n is from 3-10, and o is from 1-10, wherein each X is independently an amino acid selected from the group consisting of A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y, and wherein each Z is independently an amino acid selected from the group consisting of D, A, Y, S, T, N, I, L, F, V, H, and P.  Nor is the MM more stringently limited to wherein X is not M, W or Q, or wherein it comprises an additional amino acid sequence at its N-terminus.  It does not teach wherein the CM is cleaved by MMP9 or a second CM within the activatable antibody construct.
WO 2009025846 A2 discloses (e.g., [0031]) activatable binding polypeptides (ABPs), comprising a target binding moiety (TBM), a masking moiety (MM) and a cleavable moiety (CM), wherein the MM interferes with binding of the ABP to the target when the CM is uncleaved. The MM followed by the CM may be N-terminal to the binding region, including to the VH or VL separately or as an scFv, and may themselves be linked by a peptide ([0032], [0033] and [0136]-[0137]; (MM)-(CM)-(TBM)). The linker may be a glycine polymer or a glycerin-serine polymer, such as GGSG ([0143], SEQ ID NO:3). The CM may be a substrate for one of a number of proteases including MMP9 or -2. The CM exploits an elevated level at the target of the protease that cleaves the CM ([0127]). There may be more than one CM ([00129]). As exemplified in Table 3, the MMP2 substrate, PLGLAG, is flanked by linker GGSG on both sides. MM are shown in Table 10 and include, for example the sequence X2X2CX7CX2X2 (SEQ ID NO:36 (Table 10), and [00335]), wherein the number represents the number of amino acids, and one or more linkers (e.g., GGSG). Treatment of cancer can be the reduction in tumor size or in number of cancer cells ([0268]). Working examples wherein the TBM binds VEGF, VCAM or CTLA-4 are shown the Examples 1, 7, and 15, respectively, and Tables 13 and 16.
Chester et al. discusses that 4-1BB, also known as CD137 and tumor necrosis factor receptor superfamily 9, is a target for agonist antibodies to induce immune activation (first sentence of Abstract and p. 49, col. 1, middle of last paragraph).  It was found that in murine graft-versus-host disease models, agonist anti-4-1BB monoclonal antibodies exacerbated cytotoxic CD8+ Tcell-mediated tissue damage and accelerated rejection of cardia and skin allografts. On the other hand, they led to tumor clearance in both poorly immunogenic Ag104A sarcoma and highly tumorigenic P815 mastocytomas (p. 49, col. 2, end of last paragraph).  4-1BB has wide expression throughout hematopoietic and nonhematopoietic cells, including expression on NK cells, eosinophils and endothelial cells. In the tumor microenvironment, anti-4-1BB antibodies increase expression of homing receptors for Tcell infiltration (p. 51, col. 1, first full paragraph). Fully human agonist anti-4-1BB monoclonal antibody, urelumab, used in clincla trials showed therapeutic promise, but also caused target- and dose-dependent liver toxicity (p. 52, col. 1, first full paragraph).  These and other trials and experiments suggest (p. 53, col. 2, first paragraph), “Further mechanistic studies regarding the different mode of 4-1BB-mediated antitumor immunity vs liver toxicity might pave the way for the development of novel 4-1BB agonists with favorable side effects.” Using a masked 4-1BB antibody is suggested. Discussion of “next-generation strategies” to maximize 4-1BB agonism therapeutically while minimizing systemic exposure and 4-1BB-induced toxicity is presented. “Three strategies for enriching 4-1BB agonist activity in the TME have recently progressed to clinical development: intratumoral (IT) administration of mAbs, bispecific antibodies (bsAbs) that engage 4-1BB and a tumor antigen or tumor stromal component, and “masked” antibodies that become “unmasked” by tumor-specific protease activity (p. 54, col. 1, 3rd paragraph).  As discussed on p. 54, col. 2, first and second paragraphs:
A hallmark of cancer is increased pericellular proteolytic activity in the TME and surrounding tissue. An increase in proteolytic activity within the TME provides the opportunity to develop proteolytically activated antibodies. One such strategy involves expressing antibodies with peptide “masks” that occlude the paratope. The masking sequence is connected to the mAb by a substrate linker that can be cleaved by tumor-associated proteases like matriptase, urokinase plasminogen activator, or the cysteine protease legumain. Ideally, the peptide mask attenuates mAb binding to the target in healthy tissue, but in the TME, tumor-specific protease activity cleaves the linker substrate and exposes the paratope of the parental antibody. Ongoing efforts have demonstrated preclinical proof of concept for this strategy using anti-PD-1 and anti-PD-L1 mAbs.104  Recently, a masked version of ipilimumab demonstrated reduced peripheral T-cell activation relative to standard ipilimumab.105 … A similar masking approach with a 4-1BB mAb may represent an attractive strategy for enriching mAb exposure in the TME and avoiding hepatotoxicity.

Conclusion
The existing experimental and clinical data clearly support the therapeutic potential of targeting the 4-1BB pathway for cancer immunotherapy. 4-1BB plays an important role in T-cell activation, persistence, and memory and increases NK-mediated ADCC. Despite 4-1BB-induced hepatotoxicity with urelumab, ongoing efforts will elucidate clinical and therapeutic strategies for unlocking the antitumor effects of targeting 4-1BB.

It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant application to have substituted for the anti-EGFR antibody of Desnoyers et al. a monoclonal anti-4-1BB antibody or binding domain thereof, e.g., F(ab’)s or scFv, as taught by Chester et al., who suggested using such masked 4-1BB directed agonists. Further, WO 2009/025846 showed that both anti-VCAM and anti-CTLA-4 activatable antibodies could be made having the same general structure as that taught by Desnoyers et al., thereby providing a reasonable expectation of success.  It would also have been obvious to have as the MM a sequence such as set forth in Desnoyers et al. or WO 2009/025846, having at least the structure of X2CX4-7CX2, as well as a CM comprising a cleavage site cleaved by uPA and/or MMP9, which cleavage sites were followed by a peptide linker, such as GSSG shown in Desnoyers et al. or a glycine-serine linker such as GGSG taught by WO 2009/025846. Chester et al. taught the desirability of using masked 4-1BB-binding activatable antibodies for the treatment of tumors to avoid liver toxicity and harm to beneficial or healthy 4-1BB-expressing cells, such as NK cells or endothelial cells.  Substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0241662 (cited in the IDS filed 4/5/21) shares inventors with the instant application and has the same application and effective filing date.  However, the claims are drawn to a CTLA-4-binding activatable antibody. This is a different invention than a CD137-binding activatable antibody and a rejection under double patenting will not be made for this reason.
	US 10,357,571 B2 teaches a masked monoclonal anti-EGFR antibody comprising a MMP9 cleavage site, wherein the antibody is unmasked when proteolytically cleaved and able to induce EGFR-specific cell death (Example 1, and claim 1). The masking moiety does not have the structure required by the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 22, 2022